Pee Cueiam,
The assignments of error are based on the plaintiff’s excep*226tions to the findings of fact and conclusions of law filed by the court. The findings and conclusions which are attacked and constitute the alleged errors of the court, appear in the first, second and third assignments and in the decree of the court dismissing the plaintiff’s bill and charging him with the costs. A careful examination of the assignments and the exceptions on which they are based has failed to satisfy this court of error in the findings and conclusions of the court below. We therefore affirm the decree of the court below dismissing the exceptions to the findings of fact and conclusions of law with the dismissal of the plaintiff’s bill and direction that the costs be paid by plaintiff.